April 15, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    ARTHUR F. PRESTON, INDIVIDUALLY AND AS TRUSTEE OF THE
   ARTHUR F. PRESTON TRUST UTA DATED MARCH 1, 1988, Appellant
NO. 14-13-00667-CV                           V.

                     STEPHANIE ANN PRESTON, Appellee
                      ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on May 6, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.